08/17/2022


 1   Robyn L. Weber, Esq.
     Weber Law Firm                                                                                 Case Number: DA 22-0307
 2   221 5th Avenue
     Helena, MT 59601
 3   Tel.(406)449-4433
     Robyn@weberlawhelena.com
 4   Attorney for Respondent/Appellee
     EMILY ANN BACON
 5

 6

 7

 8                                 IN THE SUPREME COURT OF THE

9                                           STATE OF MONTANA

10

11   IN THE MARRIAGE OF:

12   JOSHUA ARNOLD BACON,                                  Cause No. DA 22-0307

13                  Petitioner/Appellant,
                                                           ORDER GRANTING
14   v.                                                    EXTENSION OF TIME TO
                                                           HOLD MEDIATION
15   EMILY ANN BACON,

16                  Respondent/Appellee.

17
            Upon Joint Motion ofthe Parties and good cause appearing,IT IS HEREBY ORDERED that
18
     the parties shall have up to and including Tuesday, October 18, 2022 by which to hold the
19
     mediation in this matter.
20

21          It is further ordered that the time line pursuant to pursuant to M.R.App.P., 7(5)(d) is hereby

22   extended to Tuesday, October 18,2022.

23
            SO ORDERED this             day of August, 2022.
24

25                                                         SUPREME COURT JUSTICE
     c:     Robyn Weber, Esq.
            David Gallik, Esq.
            Patrick T. Fox, Esq.




                                                                                         Electronically signed by:
                                                                                               Mike McGrath
                                                                                  Chief Justice, Montana Supreme Court
                                                                                              August 17 2022